 Case 3:19-cv-02859-C-BH Document 13 Filed 04/27/20                       Page 1 of 1 PageID 45



                         IN THE LTNITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

REGINALD WAYNE EMERSON,                            )
                                                   )
                       Petitioner,                 )
                                                   )
                                                   )
                                                   )
NFN DRISKELL,lYarden,                              )
                                                   )
                       Respondent.                 )    Civil Action No. 3:19-CV-2859-C-BH

                                               ORDER

        Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that Petitioner's habeas corpus petition should be

dismissed as moot and all remaining non-habeas claims should be dismissed without prejudice.t

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, Petitioner's petition pursuant to 28 U.S.C. $ 2254 is hereby DISMISSED as moot.           All

remaining non-habeas claims are DISMISSED without prejudice subject to being refiled in a

civil rights action.

        SIGNED this 28th day ofAPril 2020'




                                                 SAM R UMM
                                                 SENIOR UNITED STATES DISTzuC                       E




      r petitioner has failed ro file any objections to the Magistrate Judge's Findings, Conclusions, and

Recommendation and the time to do so has now expired
